Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Response filed January 21, 2021 is acknowledged.
- 	Claim(s) 1-28 is/are canceled
-	Claim(s) 29-48 is/are pending in the application.

This action is FINAL

Priority Date of the Claims
The earliest disclosure of the subject matter of the claims 32, 39, 43 appears to be in the parent application 14/524,689 specification, e.g. paragraphs 1038, 1068. Therefore claims 32-33, 39-40 and 43-48 are accorded a priority date of October 27, 2014.
If Applicants believe they are entitled to an earlier priority date for this subject matter, reference to individual page/paragraph numbers of a particular priority document is requested.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Examiner respectfully withdraws the objection to figure 11.  Applicant’s amendment to figure 11 has rendered the objection moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29-34, 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al, U.S. Patent Publication No. 2006/0017659 in view of Cassidy et al, U.S. Patent Publication No. 20110050756.
Consider claim 29, Ogawa teaches an apparatus, comprising: a bi-stable display (see Ogawa paragraph 0193 where electrophoresis type electronic paper, twisting ball, phase-stable liquid crystal, CN liquid crystal are disclosed) configured to display a first image at a first time (see Ogawa paragraph 0106 where Display apparatus 2 at step S25 performs a display-rendering process of image depending upon the received image information, thus writing the image to the electronic paper 200a); 

a first antenna (see Ogawa figure 11, element 25 antenna);

a radio-frequency identification (RFID) chip (see Ogawa figure 11, element 2C IC chip) operatively coupled to the first antenna and including a memory (see Ogawa figure 11, element 22 ROM/RAM), the RFID chip configured to store data associated with a second image different from the first image in the memory (see Ogawa paragraph 0106 where display apparatus 2 at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22), the data associated with the second image included in a first signal received from an external RFID reader via the first antenna (see Ogawa figure 7, 26 and paragraphs 0099-0110 specifically for example paragraph 0110 where electronic paper display system of the 

a second antenna (see Ogawa figure 18, elements 25S, 25P and paragraph 0151-0152 where FIG. 18 is a schematic view of an antenna in embodiment 13 of the invention, structured with two kinds of antennas on display apparatus 2. In FIG. 18, 2C is an IC having the circuit blocks shown in FIG. 11, 25S is an antenna for performing communication with transfer apparatus 1, and 25P is an antenna for supplying power from transfer apparatus 1. A power antenna 25P can be arranged around the display section in order to increase the screen area.); 



a processor coupled to the bi-stable display (see Ogawa figure 11, element 21 CPU); and 

an energy storage device operatively coupled to the RF-to-DC converter and the processor (see Ogawa figure 11, element 26 storage battery), 

the RF-to-DC converter configured to charge the energy storage device (see Ogawa paragraph 0091, 0093 where 26 is a storage battery for storing a direct-current power generated by the AC/DC converter circuit 24), 

the energy storage device configured to begin providing operational power to the processor and the bi-stable display (see Ogawa paragraph 0092 where power of the storage battery 26 is used in the operation of recording to the electronic paper 200a) 



the bi-stable display configured to display the second image at a second time after the first time based on the second signal (see Ogawa figure 7B, element S24-S26, D5, D6 and paragraph 0106 where at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22. Display apparatus 2 at step S25 performs a display-rendering process of image depending upon the received image information, thus writing the image to the electronic paper 200a. After completing the writing of all the information received, the process proceeds to step S26 where a signal D6 of instruction process completion is sent together with instruction information and ID information to transfer apparatus 1). 

Ogawa is silent regarding upon a voltage storage level of the energy storage device crossing a threshold voltage storage level.  In a related field of endeavor, Cassidy teaches an energy storage device configured to begin providing operational power upon a voltage storage level of the energy storage device crossing a threshold voltage storage level so as to power a display using harvested energy (see Cassidy paragraphs 0030, 0033 0067 where invoking a delay, which may be a function of the harvesting processing 515 status, the voltage threshold low 516 value, the current threshold low 517 value, the piezoelectric threshold low 518 value, the program storage 519 status, or the energy available 526 value; Delaying the coloring of the display may be utilized to allow energy harvesting (e.g., RF, light, mechanical/piezoelectric) to power the display device).  One of ordinary skill in the art would have been motivated to have modified Ogawa with the teachings of Cassidy to have begun providing operational power upon energy storage device crossing a threshold voltage storage level so as to power a display using harvested energy as suggested by Cassidy using known techniques with predictable results.

Consider claim 30, Ogawa as modified by Cassidy teaches all the limitations of claim 29.  Ogawa is silent regarding wherein the RFID chip is configured to receive the first signal from the external RFID reader via the first antenna simultaneously with the RF-to-DC converter receiving wireless power from the external RFID reader via the second antenna.  However, Ogawa clearly 

Further, incorporation of the teaching of Cassidy to delay display to allow energy harvesting to power the display device would have resulted in the claimed feature naturally flowing since display is delayed until sufficient energy is harvested.  (see Cassidy paragraphs 0030, 0033 0067 where invoking a delay, which may be a function of the harvesting processing 515 status, the voltage threshold low 516 value, the current threshold low 517 value, the piezoelectric threshold low 518 value, the program storage 519 status, or the energy available 526 value; Delaying the coloring of the display may be utilized to allow energy harvesting (e.g., RF, light, mechanical/piezoelectric) to power the display device).  Therefore, the features would have been obvious in view of the combined teachings of Ogawa and Cassidy.

Consider claim 31, Ogawa as modified by Cassidy teaches all the limitations of claim 29 and further teaches wherein the energy storage device is a capacitor (see Ogawa paragraph 0093 where power is stored on a two-layered electric capacitor that is utilized as a storage battery 26).

Consider claim 32,  Ogawa as modified by Cassidy teaches all the limitations of claim 29 and further teaches wherein the memory is configured to store a unique identification number and the processor is configured to send the second signal only if the first signal includes the unique identification number (see Ogawa paragraph 0105-0106 where instruction herein is to output the image of material 1 to display apparatus 2 of ID=n, the image information of material 1 is transmitted as information D5 together with the instruction information representative of an output to display apparatus 2 of ID=n through the antenna 15a. Display apparatus 2 at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22.).

Consider claim 33, Ogawa as modified by Cassidy teaches all the limitations of claim 32 and further teaches wherein the RFID chip is configured to provide the unique identification number to the external RFID reader via the first antenna during a pairing operation (see Ogawa figure 7B, element S22, D2 and paragraph 0103 where display apparatus 2 receives an energy of the 

Consider claim 34, Ogawa as modified by Cassidy teaches all the limitations of claim 29 and further teaches further comprising a sensor configured to monitor a condition of the bi-stable display (see Ogawa paragraphs 0605-0613 where a light sensor is used to detect reflectivity of a sheet so as to generate an electrostatic image which generates an optimum electric field).

Consider claim 36, Ogawa as modified by Cassidy teaches an apparatus comprising: a bi-stable display (see Ogawa paragraph 0193 where electrophoresis type electronic paper, twisting ball, phase-stable liquid crystal, CN liquid crystal are disclosed) configured to display a first image at a first time (see Ogawa paragraph 0106 where Display apparatus 2 at step S25 performs a display-rendering process of image depending upon the received image information, thus writing the image to the electronic paper 200a); 

an antenna (see Ogawa figure 11, element 25 antenna); 

a radio-frequency identification (RFID) chip (see Ogawa figure 11, element 2C IC chip) operatively coupled to the antenna and including a memory (see Ogawa figure 11, element 22 ROM/RAM), the RFID chip configured to store data 

a radio-frequency to direct current (RF-to-DC) converter operatively coupled to the antenna and configured to receive wireless power from the external RFID 

a processor coupled to the bi-stable display (see Ogawa figure 11, element 21 CPU); and 

an energy storage device operatively coupled to the RF-to-DC converter and the processor (see Ogawa figure 11, element 26 storage battery), 

the RF-to-DC converter configured to charge the energy storage device (see Ogawa paragraph 0091, 0093 where 26 is a storage battery for storing a direct-current power generated by the AC/DC converter circuit 24), 

the energy storage device configured to begin providing operational power to the processor and the bi-stable display (see Ogawa paragraph 0092 where power of the storage battery 26 is used in the operation of recording to the electronic paper 200a) upon a voltage storage level of the energy storage device crossing a threshold voltage storage level (see Cassidy paragraphs 0030, 0033 0067 where invoking a delay, which may be a function of the harvesting processing 515 status, the voltage threshold low 516 value, the current threshold low 517 value, the piezoelectric threshold low 518 value, the program storage 519 status, or the energy available 526 value; Delaying the coloring of the display may be utilized to allow energy harvesting (e.g., RF, light, mechanical/piezoelectric) to power the display device), 

the processor configured to send a second signal based on the data associated with the second image stored in the memory of the RFID chip to the bi-stable display (see Ogawa figure 7B, element S24-S26, D5, D6 and paragraph 0106 where at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22. Display apparatus 2 at step S25 performs a display-rendering process of image depending upon the received image information, thus writing the image to the electronic paper 200a. After completing the writing of all the information received, the process proceeds to step S26 where a signal D6 of instruction process completion is sent together with instruction information and ID information to transfer apparatus 1) upon receiving the operational power (see Ogawa figure 7B, element S23 where display apparatus 2 is charged), 

the bi-stable display configured to display the second image at a second time after the first time based on the second signal (see Ogawa figure 7B, element S24-S26, D5, D6 and paragraph 0106 where at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22. Display apparatus 2 at step S25 performs a display-rendering process of image depending upon the received 

Claims 37-41 recite similar claim limitations as claims 30-34, and thus are rejected under similar rational as claims 30-34 detail above.

	
Claim 35, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al, U.S. Patent Publication No. 2006/0017659 and Cassidy et al, U.S. Patent Publication No. 20110050756 in view of Nishikawa, U.S. Patent No.  6,972,732.

Consider claim 35, Ogawa as modified by Cassidy teaches all the limitations of claim 34, wherein the threshold voltage storage level is a first threshold voltage storage level (see Cassidy paragraphs 0030, 0033 0067 where invoking a delay, which may be a function of the harvesting processing 515 status, the voltage threshold low 516 value, the current threshold low 517 value, the piezoelectric threshold low 518 value, the program storage 519 status, or the energy available 526 value; Delaying the coloring of the display may be utilized to allow energy harvesting (e.g., RF, light, mechanical/piezoelectric) to power the display device) nvoking a delay, which may be a function of the harvesting processing 515 status, the voltage threshold low 516 value, the current threshold low 517 value, the piezoelectric threshold low 518 value, the program storage 519 status, or the energy available 526 value; Delaying the coloring of the display may be utilized to allow energy harvesting (e.g., RF, light, mechanical/piezoelectric) to power the display device and Ogawa figure 7B, element S24-S26, D5, D6 and paragraph 0106 where at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22. Display apparatus 2 at step S25 performs a display-rendering process of image depending upon the received image information, thus writing the image to the electronic paper 200a. After completing the writing of all the information received, the process proceeds to step S26 where a signal D6 of instruction process completion is sent together with instruction information and ID information to transfer apparatus 1).

Ogawa/Cassidy is silent regarding the energy storage device configured to begin providing operational power to the processor and the bi-stable display upon the voltage storage level of the energy storage device crossing the first threshold voltage storage level when the temperature is not below a temperature threshold, and the energy storage device is configured to begin providing operational power to the processor and the bi-stable display upon the voltage storage level of the energy storage device crossing a second threshold voltage storage level higher 

Cassidy teaches adjusting a waveform of a controller system in response to a sensor measuring source voltage or current (see Cassidy paragraph 0050).  Further, Cassidy teaches that a source voltage may drop in response to temperature (see Cassidy paragraph 0050).  In a related field of endeavor Nishikawa teaches a bistable tag which changes drive energy for a display unit in accordance with a detected temperature so as to write an image stably (see Nishikawa column 3, line 57-column 4, line 2, column 5, line 47-column 6, line 33).  One of ordinary skill in the art would have been motivated to have modified Ogawa/Cassidy to have optimized driving based on a measuring a temperature associated with the bi-stable display; and when the temperature is above a temperature threshold, activating the bi-stable display after a voltage level of the power storage module crosses a first activation threshold; when the temperature is below the temperature threshold, activating the bi-stable display after the voltage level of the power storage module crosses a second activation threshold higher than the first activation threshold as suggested by Nishikawa so as to stably write an image.

Claim 42 recites similar claim limitations as claim 35, and thus is rejected under similar rational as claim 35 detail above.

Claim 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al, U.S. Patent Publication No. 2006/0017659 in view of ordinary skill in the art.
Consider claim 43, Ogawa teaches an apparatus comprising: a bi-stable display (see Ogawa paragraph 0193 where electrophoresis type electronic paper, twisting ball, phase-stable liquid crystal, CN liquid crystal are disclosed) configured to display a first image at a first time (see Ogawa paragraph 0106 where Display apparatus 2 at step S25 performs a display-rendering process of image depending upon the received image information, thus writing the image to the electronic paper 200a); 

a first antenna element (see Ogawa figure 11, element 25 antenna); 

a radio-frequency identification (RFID) chip (see Ogawa figure 11, element 2C IC chip) operatively coupled to the first antenna element and including a memory(see Ogawa figure 11, element 22 ROM/RAM), the RFID chip configured to store data associated with a second image different from the first image in the memory (see Ogawa paragraph 0106 where display apparatus 2 at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22), the data associated with the second image included in a first signal received from an external RFID reader via the first antenna element (see Ogawa figure 7, 26 and paragraphs 0099-0110 specifically for example paragraph 0110 where electronic paper 

the memory configured to store a unique identification number (see Ogawa paragraphs 0105-0106 where Because the instruction herein is to output the image of material 1 to display apparatus 2 of ID=n, the image information of material 1 is transmitted as information D5 together with the instruction information representative of an output to display apparatus 2 of ID=n through the antenna 15adisplay apparatus 2 at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22.  One of ordinary skill in the art would have been motivated to have stored a unique identification number of the display 

a second antenna element (see Ogawa figure 18, elements 25S, 25P and paragraph 0151-0152 where FIG. 18 is a schematic view of an antenna in embodiment 13 of the invention, structured with two kinds of antennas on display apparatus 2. In FIG. 18, 2C is an IC having the circuit blocks shown in FIG. 11, 25S is an antenna for performing communication with transfer apparatus 1, and 25P is an antenna for supplying power from transfer apparatus 1. A power antenna 25P can be arranged around the display section in order to increase the screen area.); 

a radio-frequency to direct current (RF-to-DC) converter operatively coupled to the second antenna element and configured to receive wireless power from the external RFID reader via the second antenna element (see Ogawa figure 18, element 25P and paragraph 0151 and paragraph 0091 where 24 is an AC/DC converter circuit for extracting an electric energy from an electromagnetic wave received at the antenna 25 and converting it into a direct-current power,); 

a processor coupled to the bi-stable display (see Ogawa figure 11, element 21 CPU); and 



the RF-to-DC converter configured to charge the energy storage device (see Ogawa paragraph 0091, 0093 where 26 is a storage battery for storing a direct-current power generated by the AC/DC converter circuit 24), 

the energy storage device configured to provide operational power to the processor and the bi-stable display (see Ogawa paragraph 0092 where power of the storage battery 26 is used in the operation of recording to the electronic paper 200a), 

the processor configured to send a second signal based on the data associated with the second image stored in the memory of the RFID chip to the bi-stable display (see Ogawa figure 7B, element S24-S26, D5, D6 and paragraph 0106 where at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22. Display apparatus 2 at step S25 performs a display-rendering process of image depending upon the received image information, thus writing the image to the electronic paper 200a. After completing the writing of all the information received, the process proceeds to step S26 where a signal D6 of instruction process completion is sent together with instruction information and ID information to transfer apparatus 1) upon receiving the operational power (see 

the bi-stable display configured to display the second image at a second time after the first time based on the second signal (see Ogawa figure 7B, element S24-S26, D5, D6 and paragraph 0106 where at step S24, when recognized a fact the image output instruction is for itself, stores the image information of material 1 sent together to the ROM/RAM 22. Display apparatus 2 at step S25 performs a display-rendering process of image depending upon the received image information, thus writing the image to the electronic paper 200a. After completing the writing of all the information received, the process proceeds to step S26 where a signal D6 of instruction process completion is sent together with instruction information and ID information to transfer apparatus 1).

Consider claim 44, Ogawa as modified by ordinary skill teaches all the limitations of claim 43 and further teaches wherein the RFID chip is configured to provide 

Consider claim 45, Ogawa as modified by ordinary skill in the art teaches all the limitations of claim 43 and further teaches further comprising an antenna, the first antenna element being a first antenna port and the second antenna element being a second antenna port, each of the first antenna port and the second antenna port being operatively coupled to the antenna (see Ogawa figure 11, element 25 which as a port connected to element 23 R/F and element 24 AC/DC).

Consider claim 46, Ogawa as modified by ordinary skill teaches all the limitations of claim 43 and further teaches wherein the first antenna element is a first antenna and the second antenna element is a second antenna (see Ogawa figure 18, elements 25S, 25P and paragraph 0151-0152 where FIG. 18 is a .

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al, U.S. Patent Publication No. 2006/0017659 in view of Galeev, U.S. Patent Publication No. 2014/0132457.

Consider claim 47, Ogawa as modified by ordinary skill teaches all the limitations of claim 43.  Ogawa is silent regarding wherein the first antenna element and the second antenna element share a common ground plane.  In a related field of endeavor, Galeev teaches that a first and second antennas may share a ground plane (see Galeev paragraph 0049 where first antenna 210 and/or the second antenna 220 may be connected to the ground plane 202 via the ground connection G. Accordingly, the ground connection G in FIGS. 2B and 2C may be either a connection for only one of the first and second antennas 210, 220 or a connection shared by the first and second antennas 210, 220.).  One of ordinary skill in the art would have been motivated to have modified Ogawa to have a shared common ground plane as disclosed by Galeev so as to provide a ground plane for Ogawa’s light-weight portable device.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al, U.S. Patent Publication No. 2006/0017659 in view of Stuart et al, U.S. Patent Publication No. 2013/0237149.

Consider claim 48, Ogawa as modified by ordinary skill teaches all the limitations of claim 43.  Ogawa is silent regarding further comprising a flexible shell disposed about at least a portion of the bi-stable display, a flex radius of the flexible shell being less than a flex radius of the bi-stable display.  In a related field of endeavor, Stuart teaches a bi-stable display having a frame made of a flexible or semi-rigid mater so that it can be held in a person’s pocket, wallet, purse or similar location (see Stuart paragraph 0029).  One of ordinary skill in the art would have been motivated to have modified Ogawa to have a flexible frame so as to facilitate Ogawa’s device being held in a briefcase or folder.  Further, it would have been obvious to one of ordinary skill to have a flex radius less than a flex radius of the bi-stable display so as to avoid damaging the display due to excessive bending.

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. 
Claim 29:  In response to applicant's argument that Cassidy fails to disclose or suggest an energy storage devices that begins providing operational power to a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Cassidy expressly discloses in figure 5b, element 536 to invoke “status_of_associated power” which is a function of elements of figure 5a corresponding to a logical representation 512 of the display, semaphore 515 to determine whether harvesting processing is to take place, a low voltage threshold 516 below which the system is considered to have a weak associated power, a low current threshold 517 below which the electronic device is considered to have a weak associated power, a piezoelectric energy threshold 518 below which the system is considered to have weak associated power, program storage 519, an index 520 to the black out periods where the display is to remain discolored, voltage primary battery 522 value, and one or more of the harvesting levels 523, 524, 525 values (see Cassidy figure 5, element 536, figure 5a, elements 512, 515, 516, 517, 518, 519, 520, 522, 523, 524, 525 and paragraphs 0030-0038, 0067). Specifically Cassidy clearly discloses that high voltage 413 and low voltage 414 needed to drive coloring of elements of the display (see Cassidy paragraph 0026).  Therefore, as best understood by Examiner, Cassidy fairly teaches or suggests the claimed features in combination with Ogawa as articulated in the rejection above.
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant rejection, Cassidy clearly discloses that high voltage 413 and low voltage 414 needed to drive coloring of elements of the display (see Cassidy paragraph 0026).  Therefore, as best understood by Examiner, Cassidy fairly teaches or suggests the claimed features in combination with Ogawa as articulated in the rejection above.
Regarding Applicant’s assertion that neither Ogawa or Cassidy disclose or suggest a processor configured to send the second signal recited in claim 29 “upon receiving the operational power”. Examiner respectfully submits that given the level of skill of the ordinary workman in the art of energy harvesting/image display, as evidenced by the references cited in the instant application, one of ordinary skill could clearly provide recited feature. Specifically, one of ordinary skill would readily recognize that without sufficient power the display would not be operational.  Therefore, when combined with Cassidy’s teachings of waiting until sufficient energy has been harvested, then sending a signal would flow naturally from following the combined teachings.  To argue otherwise, is to assume an unsupportably low evaluation of the skill of the ordinary workman.
Regarding Applicant’s assertion with respect to claim 35, Examiner respectfully notes that Nishikawa teaches a bistable tag which changes drive energy for a display unit in accordance with a detected temperature so as to write an image stably.  (see Nishikawa column 3, line 57-column 4, line 2, column 5, line 47-column 6, line 33).  One of ordinary skill in the art would have been motivated to have modified Ogawa/Cassidy to have optimized driving based on a measuring a temperature associated with the bi-stable display; and when the temperature is above a temperature threshold, activating the bi-stable display after a voltage level of the power storage module crosses a first activation threshold; when the temperature is below the temperature threshold, activating the bi-stable display after the voltage level of the power storage module crosses a second activation threshold higher than the first activation threshold as suggested by Nishikawa so as to stably write an image.   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s assertion with respect to claim 36, the same reasons as provided above with respect to claim 29 apply.
Regarding Applicant’s assertion with respect to claim 42, the same reasons as provided above with respect to claim 35 apply.
Regarding claim 43, Applicant appears to assert that the applied portions of Ogawa fail to teach or suggest the claimed feature in view of an intervening step of 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., immediately in response to receiving operational power) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shingai et al, U.S. Patent Publication No. 2006/0124897 (display device).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Dorothy Harris/Primary Examiner, Art Unit 2625